Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roy Edward Taylor appeals the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and its subsequent order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor, No. 3:99-cr-*82200076-nkm-1 (W.D.Va. Sept. 23, 2008; Oct. 17, 2008). See United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert. denied, — U.S. —, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.